PER CURIAM.
This is an original proceeding in mandamus, brought to compel the commissioner of hail insurance to issue his warrant for $1,170 in payment of loss to a crop of wheat by hail during the year 1926. The insurance commissioner resists payment on the ground that the land was not listed for hail insurance with the county auditor of the county wherein the land was situate, or taxed for hail insurance during said year.
The facts in this case bring it squarely within the rule laid down by this court in the recent cases of McDonald v. Helgerson, 54 S. D. —, 222 N. W. 694, Osterkamp v. Zigler, 52 S. D. 86, 216 N. W. 856, and Ehly v. Helgerson (No. 6762), 54 S. D. —, 223 N. W. 731, which opinion was filed February 21, 1929, and it is governed by the rule announced in these cases.
The application for the writ of mandamus is denied.
SHERWOOD, P. J., and CAMPBELL and BURCH, JJ., concur.
POLLEN, J., disqualified and- not sitting.
BROWN, J., absent.